 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       CDK Global LLC, et al.,                        No. CV-19-04849-PHX-GMS
10                     Plaintiffs,                      ORDER
11       v.
12       Mark Brnovich, et al.,
13                     Defendants,
14       and
15       Arizona Automobile Dealers Association,
16                    Intervenor Defendant.
17
18             Pending before the Court is Defendant Arizona Department of Transportation
19   (“ADOT”) Director John S. Halikowski’s Motion to Dismiss for Lack of Subject Matter
20   Jurisdiction. (Doc. 38.) The Motion is granted.1
21                                          BACKGROUND
22             Plaintiffs CDK Global LLC, et al. (“Plaintiffs”) develop, own, and operate
23   proprietary computer systems known as dealer management systems (“DMSs”) that
24   process vast amounts of data2 sourced from various parties. Automotive dealerships hold
25   licenses to DMSs to help manage their business operations, including handling confidential
26   1
       The parties have requested oral argument. Those requests are denied because the parties
     have had an adequate opportunity to discuss the law and evidence and oral argument will
27   not aid the Court’s decision. See Lake at Las Vegas Investors Group, Inc. v. Pac. Malibu
     Dev., 933 F.2d 724, 729 (9th Cir. 1991).
28   2
       E.g., social security numbers, driver’s license numbers, and proprietary pricing data.
 1   consumer and proprietary data, processing             transactions,   and managing      data
 2   communications between dealers, customers, car manufacturers, credit bureaus, and other
 3   third parties. Plaintiffs employ multiple technological measures—such as secure login
 4   credentials, CAPTCHA prompts, and comprehensive cybersecurity infrastructure,
 5   hardware, and software—to safeguard their DMS systems from unauthorized access or
 6   breach. Plaintiffs also contractually prohibit dealers from granting third parties access to
 7   their DMSs without Plaintiffs’ authorization.
 8          In March 2019, the Arizona Legislature passed the Dealer Data Security Law (“the
 9   Law”). A.R.S. §§ 28-4651–28-4655. The Law went into effect on August 27, 2019.3 The
10   Law regulates the relationship between DMS licensers like Plaintiffs and the dealerships
11   they serve. Under the Law, DMS providers may no longer “[p]rohibit[] a third party that
12   has satisfied or is compliant with . . . current, applicable security standards published by
13   the standards for technology in automotive retail [(STAR standards)] . . . from integrating
14   into the dealer’s [DMS] or plac[e] an unreasonable restriction on integration . . . .” A.R.S.
15   §§ 28-4653(A)(3)(b), 28-4651(9). The Law also requires DMS providers to “[a]dopt and
16   make available a standardized framework for the exchange, integration and sharing of data
17   from [a DMS]” that is compatible with STAR standards and to “[p]rovide access to open
18   application programming interfaces to authorized integrators.” A.R.S. § 28-4654(A).
19   Finally, a DMS provider may only use data to the extent permitted in the DMS provider’s
20   agreement with the dealer, must permit dealer termination of such agreement, and “must
21   work to ensure a secure transition of all protected dealer data to a successor dealer data
22   vendor or authorized integrator” upon termination. A.R.S. §§ 28-4654(B)(1)-(3).
23          Plaintiffs filed the underlying complaint seeking declaratory and injunctive relief
24   from the Law on July 29, 2019. This Motion to Dismiss for Lack of Subject Matter
25   Jurisdiction followed on September 18, 2019.
26
27   3
      However, Defendants stipulated on September 4, 2019 that they would “take no action to
28   enforce Arizona House Bill 2418 (2019) for the pendency of Plaintiffs’ Motion for
     Preliminary Injunction in this Court.” (Doc. 28 at 2.)


                                                 -2-
 1                                         DISCUSSION
 2   I.     Legal Standard
 3          “For a case or controversy to exist under Article III, a plaintiff must have standing
 4   to assert his legal claims, those claims must be ripe for review, and the harm must be
 5   redressable against the defendants.” Ariz. Contractors Ass’n, Inc. v. Napolitano, 526 F.
 6   Supp. 2d 968, 977 (D. Ariz. 2007) (citing Renne v. Geary, 501 U.S. 312, 320 (1991), as
 7   amended (Dec. 10, 2007), corrected, No. CV07-1355-PHX-NVW, 2007 WL 9723967 (D.
 8   Ariz. Dec. 10, 2007), and aff’d sub nom. Chicanos Por La Causa, Inc. v. Napolitano, 544
 9   F.3d 976 (9th Cir. 2008). Redressability in this context means that “it must be likely, as
10   opposed to merely speculative, that the injury will be redressed by a favorable decision.”
11   Planned Parenthood Ariz., Inc. v. Brnovich, 172 F. Supp. 3d 1075, 1086 (D. Ariz. 2016)
12   (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992)). “It is well-established that
13   when a plaintiff brings a pre-enforcement challenge to the constitutionality of a particular
14   statutory provision, the causation element of standing requires the named defendants to
15   possess authority to enforce the complained-of provision,” Ariz. Contractors, 526 F. Supp.
16   2d at 983 (quoting Bronson v. Swensen, 500 F.3d 1099, 1110 (10th Cir. 2007)); “a
17   generalized duty to enforce state law or general supervisory power over the persons
18   responsible for enforcing the challenged provision will not subject an official to
19   suit,” Planned Parenthood, 172 F. Supp. 3d at 1086 (quoting Coalition to Defend
20   Affirmative Action v. Brown, 674 F.3d 1128, 1134 (9th Cir. 2012)).
21   II.    Analysis
22          The Plaintiffs have failed to demonstrate any harm that could be redressable against
23   Defendant Halikowski. Although the Director is generally “responsible for the
24   administration of the department,” A.R.S. § 28-331(B), nothing authorizes him to
25   prosecute or enforce all of the laws contained within the thirty chapters of Title 28, see,
26   e.g., A.R.S. §§ 28-363(A), 28-364, 28-367. Instead, in areas where the legislature intended
27   the director to have enforcement authority, it expressly provided for such authority. See,
28   e.g., A.R.S. §§ 28-3411 (“The director shall administer and enforce this article,” regarding


                                                -3-
 1   traffic survival school); 28-4002 (“The director shall . . . [a]dminister and enforce this
 2   chapter,” regarding vehicle insurance); 28-5602 (“The following persons have authority to
 3   enforce this article: 1. The director of the department of transportation,” regarding fuel
 4   taxes). Those provisions would be superfluous if the Director had comprehensive authority
 5   to enforce all aspects of Title 28. See Boise Cascade Corp. v. U.S. EPA, 942 F.2d 1427,
 6   1432 (9th Cir. 1991) (“Under accepted canons of statutory interpretation, we must interpret
 7   statutes as a whole, giving effect to each word and making every effort not to interpret a
 8   provision in a manner that renders other provisions of the same statute inconsistent,
 9   meaningless or superfluous.”). By contrast, § 28-4303, governing Chapter 10 where the
10   Law is housed, designates that the Director “shall supervise and regulate all persons
11   required by this chapter to be licensed” (emphasis added), a provision that is irrelevant to
12   the Law, which has nothing to do with licensing. If the legislature had intended for the
13   Director to enforce the Law, it could have amended this provision to simply instruct the
14   Director to enforce the entire chapter.
15          Nor have Plaintiffs demonstrated that the ADOT Director has the authority to
16   initiate and supervise an investigation for a violation of the Law through the ADOT
17   Inspector General; indeed, Plaintiffs have cited no statute—within the Law or otherwise—
18   that defines the duty of the Inspector General. The ADOT Office of the Inspector General
19   was created through Executive Order 2004-23 to provide the Governor with “independent,
20   objective, and timely information on ADOT programs and services.” Ariz. Exec. Order
21   2004-23,       https://azmemory.azlibrary.gov/digital/collection/execorders/id/2247/rec/1.
22   Nothing about the Executive Order gives the ADOT Director the power to direct the
23   activities of the Inspector General. Indeed, the Executive Order emphasizes that the
24   Inspector General, while placed within ADOT, is independent and serves at the pleasure
25   of the Governor. Regarding the ADOT Director, the Executive Order instructs only that
26   the Inspector General must “[a]dvise the Director of ADOT and the Governor’s Office and
27   make recommendations on ways to strengthen and improve program procedures and
28   operations” and “[f]ile a written report no less than annually with the Governor and the


                                                -4-
 1   ADOT Director on all matters related to the duties of the position.” Id. Separately, the
 2   Executive Order notes that the Inspector General is appointed to “[c]onduct case
 3   investigations and audits designed to prevent and deter fraud, abuse, and misconduct in
 4   ADOT programs” and “[c]oordinate with law enforcement agencies on case investigations
 5   and enforcement actions,” id.; neither of these duties mention the ADOT Director.
 6          The Inspector General’s website states that investigators for the Office of the
 7   Inspector General “are uniquely trained and qualified to pursue regulatory compliance and
 8   criminal prosecution of motor vehicle and criminal laws, particularly those related to
 9   vehicle dealers,” including “complaints concerning both licensed and unlicensed
10   automobile dealers as regulated by Arizona Revised Statutes, Title 28, Chapter 10,” OFFICE
11   OF INSPECTOR   GENERAL, https://azdot.gov/motor-vehicles/enforcement/office-inspector-
12   general (last visited March 20, 2020), the chapter that includes the Law. However,
13   Plaintiffs have cited no source other than this website indicating that the Law could be
14   enforced by the Inspector General. And even if the Inspector General could enforce the
15   Law, there is no indication in Executive Order 2004-23 or any other source cited by
16   Plaintiffs that the ADOT Director would be involved in that enforcement. “[G]eneral
17   supervisory power over the persons responsible for enforcing the challenged provision will
18   not subject an official to suit.” Planned Parenthood, 172 F. Supp. 3d at 1086 (quoting
19   Coalition to Defend Affirmative Action v. Brown, 674 F.3d 1128, 1134 (9th Cir. 2012)).
20                                        CONCLUSION
21          With respect to Defendant Halikowski, Plaintiffs have not shown a “substantial
22   likelihood that the relief requested will redress [their] injury.” Ariz. Contractors, 526 F.
23   Supp. 2d at 985 (quoting Nova Health Systems v. Gandy, 416 F.3d 1149, 1158 (10th Cir.
24   2005)). The Motion is granted.
25          IT IS THEREFORE ORDERED that Defendant Arizona Department of
26   Transportation Director John S. Halikowski’s Motion to Dismiss for Lack of Subject
27   Matter Jurisdiction (Doc. 38) is GRANTED.
28


                                                -5-
 1         IT IS FURTHER ORDERED directing the Clerk of Court to dismiss all claims
 2   asserted against Defendant Arizona Department of Transportation Director John S.
 3   Halikowski.
 4         Dated this 2nd day of April, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -6-
